Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 28, 2018

                                       No. 04-18-00634-CV

              IN THE INTEREST OF A.B.R., B.R., AND M.L.R., CHILDREN,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02368
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
       In this parental rights termination case, Appellant filed his notice of appeal on September
7, 2018. After this court granted Appellant’s first motion for extension of time to file the brief, it
was due on November 21, 2018. Five days after the extended due date, Appellant filed a second
motion for a twenty-day extension of time to file the brief until December 11, 2018.
        Appellant’s motion is GRANTED. Appellant father’s brief is due on December 11,
2018.
     NO FURTHER MOTIONS FOR EXTENSION                                   OF     TIME      TO    FILE
APPELLANT’S BRIEF WILL BE GRANTED.
        We remind appellate counsel and the State that the child’s “need for permanence is the
paramount consideration for the child’s present and future physical and emotional needs.” See
Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas
1995, no writ). This court must render its decision “with the least possible delay,” and any
further delays will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163
S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)); see also
TEX. R. JUD. ADMIN. 6.2(a) (180-day disposition requirement).


                                                      ____________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court